             1   Stuart B. Wolfe (SBN 156471)
                 sbwolfe@wolfewyman.com
             2   Matthew S. Vesterdahl (SBN 279769)
                 msvesterdahl@wolfewyman.com
             3   WOLFE & WYMAN LLP
                 2301 Dupont Drive, Suite 300
             4   Irvine, California 92612-7531
                 Telephone: (949) 475-9200
             5   Facsimile: (949) 475-9203

             6   Attorneys for Defendant
                 DITECH FINANCIAL LLC
             7

             8                                 UNITED STATES DISTRICT COURT

             9                                EASTERN DISTRICT OF CALIFORNIA

            10

            11   UBONG INYANG,                                        CASE NO.: 2:18-CV-02511-JAM-EFB

            12                  Plaintiff,
                                                                      STIPULATION FOR DISMISSAL WITH
            13   v.                                                   PREJUDICE; ORDER

            14   DITECH FINANCIAL LLC, et al.,

            15                  Defendants.

            16

            17          Pursuant to Federal Rule of Civil Procedure 41(a), and subject to approval and order of
            18   the Court as provided below, the undersigned parties hereby stipulate to the dismissal of this
            19   action with prejudice, with each party to bear its own attorneys’ fees and costs, and request that
            20   the Court enter an Order dismissing this action with prejudice, with each party to bear its own
            21   attorneys’ fees and costs.
            22          IT IS SO STIPULATED.
            23   DATED: November 19, 2019                     WOLFE & WYMAN LLP
            24

            25                                                 By: /s/ MATTHEW S. VESTERDAHL
                                                                    STUART B. WOLFE
            26                                                      MATTHEW S. VESTERDAHL
                                                               Attorneys for Defendant
            27                                                 DITECH FINANCIAL LLC
            28

                                                                  1
                  STIPULATION FOR DISMISSAL WITH PREJUDICE                       CASE NO.: 2:18-CV-02511-JAM-EFB
3501983.1
             1   DATED: November 19, 2019                     C.O. LAW, APC

             2
                                                              By: /s/ CLARK OVRUCHESKY
             3
                                                              Attorneys for Plaintiff
             4                                                UBONG INYANG

             5

             6
                                                             ORDER
             7
                        The foregoing Stipulation of the parties is accepted and approved, and this action is
             8
                 hereby dismissed with prejudice, with each party to bar its own attorneys’ fees and costs.
             9
                        IT IS SO ORDERED.
            10

            11   DATED: November 20, 2019                         /s/ John A. Mendez___________________
            12
                                                                  United States District Court Judge
            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28

                                                                 2
                  STIPULATION FOR DISMISSAL WITH PREJUDICE                      CASE NO.: 2:18-CV-02511-JAM-EFB
3501983.1
